BEATTY, Justice
(concurring specially).
By this decision we have approved the testimony of a lay witness giving her opinion on the ultimate fact in issue. In the past, we have refused to apply that rule when bastardy was in issue, as we have in others, e. g., when insanity was in issue. Williams v. State, 291 Ala. 213, 279 So.2d 478 (1973). We should go on to expressly overturn the ultimate fact rule in any case. Contrary to the views of its adherents, it does not invade the province of the jury any more than any other opinion, and its retention as an evidentiary rule is nothing but an anachronism. There is no satisfactory data upon which to conclude that jurors either do or would substitute such an opinion for their own judgment, any more than they do or would make such a substitution of any other allowable opinion. McElroy suggests an opposite conclusion. McElroy, Alabama Evidence, 3rd Ed. § 127.01(2). See generally McCormick, Evidence at 26-29 (2d Ed. 1972). The federal courts allow such evidence. Rule 704, Federal Rules of Evidence. That should be the rule in our jurisdiction as well.
JONES, J., concurs.